Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 March 2020 was filed and is being considered by the examiner.
Allowable Subject Matter
Claims 1-15 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-15 is the inclusion of the limitations of a liquid discharge head that includes a member that forms a channel through which liquid flows and a discharge port from which the liquid is discharged, wherein a first pump and a second pump are arranged inside the channel, the channel includes a pressure chamber including the energy generating element, and liquid inside the pressure chamber is circulatable between inside and outside of the pressure chamber by the first pump or the second pump, and wherein the first pump is arranged on one side relative to a midpoint of the channel in an extending direction of the channel, and the second pump is arranged on another side relative to the midpoint of the channel in the extending direction of the channel.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hirano (US 8,876,269) discloses an inkjet printer that has an ink tank, an ink head, an ink supply tube configured to supply ink from the ink tank to the ink head, an ink return tube one end of which is connected to an upstream side portion of the ink supply tube and the other end of which is connected to a downstream side portion of the ink supply tube, and a pump configured to circulate the ink in the ink supply tube and the ink return tube.  Takada et al (US 8,622,530) disclose an ink tank that includes an ink supply connection port connected to a pressurizing pump, a first ink reservoir reserving the ink supplied to a sub-tank, a first ink delivery passage supplying the ink reserved in the first ink reservoir to the ink supply connection port, a second ink reservoir reserving the ink returned from the sub-tank, and a second ink delivery passage supplying the ink reserved in the second ink reservoir to the ink supply connection port and joins with the first ink delivery passage at a position between the one-way valve and the ink supply connection port.  Lang et al (US 2019/0381793) disclose a fluid ejection device that has a fluid ejection chamber having a drop ejecting element. A first fluid channel communicates a first fluid e.g. ink with the fluid ejection chamber. A second fluid channel communicates a second fluid different than the first .  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AN H DO/Primary Examiner, Art Unit 2853